   Case 5:19-cv-02059-RGK-AS Document 13 Filed 06/29/20 Page 1 of 2 Page ID #:40

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         ED CV19-02059-RGK (AS)                                         Date    June 29, 2020
 Title            Barry Luque v. County of San Bernardino et al




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE FAILURE TO
                              SUBMIT SIGNED USM-285 FORMS

        On October 28, 2019, Plaintiff, a California resident proceeding pro se, who has been granted
leave to proceed in forma pauperis, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. On
November 7, 2019, the court issued an Order Re: Service of Process by U.S. Marshal directing
plaintiff to complete and to return to the Clerk of the Court a USM-285 form for each of the two
defendants named in the complaint and to file a Notice of Submission indicating that the completed
USM-285 Forms have been provided to the Clerk of the Court. (Dkt. No. 7). On December 5, 2019,
Plaintiff filed a “Notice of Submission of Documents to Court Clerk for Forwarding to the United
States Marshal.” (Dkt. No. 11). However, because the USM-285 forms were not signed, and thus
not in compliance with the Order Re Service of Process, the Court returned the forms to Plaintiff
and ordered him to sign the forms and return the Notice of Submission to the Court by no later than
December 17, 2019. (Dkt. No. 12).

      As of this date, Plaintiff has failed to submit the completed forms or the Notice of
Submission. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
July 13, 2020, why this action should not be dismissed for failure to prosecute this action and obey
Court orders by completing and signing the USM-285 forms for service of the Complaint. This
Order to Show Cause may also be discharged by the filing of the Notice of Submission, with
completed and signed USM-285 forms, by no later than July 13, 2020.

        The Clerk is directed to attach to this Order a copy of the Court’s Order Re Service of
Process, dated November 7, 2019 (Dkt. No. 7), and provide Plaintiff with USM-285 forms, copies
of the Order Directing Service and a form Notice of Submission.

         If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal of

CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
   Case 5:19-cv-02059-RGK-AS Document 13 Filed 06/29/20 Page 2 of 2 Page ID #:41

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV19-02059-RGK (AS)                                       Date   June 29, 2020
 Title          Barry Luque v. County of San Bernardino et al

this action without prejudice. See Fed. R. Civ. P. 41(a). A notice of dismissal form is attached for
Plaintiff's convenience.

      Plaintiff is warned that a failure to timely respond to this Order will result in a
recommendation that this action be dismissed for failure to prosecute and obey court orders. See
Fed. R. Civ. P. 41(b).

         IT IS SO ORDERED.




                                                                                    0       :       00
                                                          Initials of Preparer            AF




CV 90 (10/08)                             CIVIL MINUTES - GENERAL                                   Page 2 of 2
